DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 09/27/2022. Claims 1-4 and 9-20 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on 09/27/2022 has been correspondingly accepted and considered in this Office Action. Claims 1-4 and 9-20 have been examined. Claims 5-8 have been cancelled. Applicant’s amendment to the title of the invention has been noted, however the title is not descriptive.  Applicant’s remarks to dependent claims 11-14, overcome the 35 U.S.C 101 rejections previously set forth in the Non-Final Office Action mailed 07/28/2022. The dependent claims 11-14 overcome the 35 U.S.C 101 rejections previously set forth in the Non-Final Office Action mailed 07/28/2022 based on their dependency to the independent claim 9. Therefore, the above referenced rejections under 35 U.S.C. 101 are withdrawn.

Response to Arguments
Applicant's arguments filed 09/27/2022  have been fully considered as follows:
Applicant’s arguments with respect to claim 1 state that
“There is no suggestion in the Minsub publication of storing history information of any kind, much less “history information corresponding to the possible path in the decoding graph module,” as claimed.”
	
Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s further arguments with respect to claim 1 state that
“Neither Minsub nor Ganapathiraju decides a final confidence store, much less by traversing a history buffer that stores scores, and/or a timestamp, and/or an SNR for each node of chain of nodes forming a possible path in a decoding graph module, as claimed.”

Applicant’s arguments above with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the art rejection(s) of the remainder of dependent claims are rejected under 35 U.S.C 103, in case said claims are correspondingly discussed and/or argued for at least the same rationale presented in Remarks filed 09/27/2022, Examiner respectfully notes as follows. For completeness, should the mentioned claims be likewise traversed for similar reasons to independent claim 1 correspondingly, Examiner respectfully directs Applicant to the same previous supra reasons provided in the response directed towards claim 1 correspondingly discussed above. For at least the same supra provided reasons, Examiner likewise respectfully disagrees, and Applicant's arguments have been fully considered but they are not persuasive.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input module in claims 1 and 3 decoding module claims 1 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10 and 19-20 are rejected under 35 U.S.C. 102 as being anticipated by Hoffmeister, US Patent 9,852,729.
Regarding claim 1, Hoffmeister teaches a speech recognition system comprising: an acoustic model configured to receive an acoustic input from an input module, divide the acoustic input into audio clips, and return scores evaluated for the audio clips (see Hoffmeister, col 4 lines 56-59, The ASR module 214 or some other module or component may extract features from the input audio. Audio input may be partitioned into a sequence of small units of audio, also known as frames. Hoffmeister, col 4, line 67-col 5 line3,  At block 104, the ASR module 214 or some other module or component can compute speech recognition scores (e.g., likelihoods or probabilities) for each frame based on a hidden Markov model (“HMM”) for the keyword being recognized);  a decoding graph module configured to store a decoding graph having at least one possible path of the keyword (see Hoffmeister, col 5 lines 3-13 the HMM may be modeled by an FST. FIG. 3 shows an example FST 300 that may be used in the process 100; the HMM with an FST is interpreted as decoding graph module); a history buffer configured to store history information corresponding to the possible path in the decoding graph module (see Hoffmeister, Fig. 2, 216 Traceback data col 7 lines 17-28, (29) While processing the feature vectors against the FST (or afterwards), data regarding likely paths through the FST may be recorded. This data may be referred to as traceback data. Traceback data can indicate a relationship between feature vectors (e.g., between a current feature vector and a prior feature vector in a sequence of feature vectors); traceback data stored in memory is interpreted as history buffer);  and a decoder connected to the acoustic model, the decoding graph module, and the history buffer, and configured to receive the scores from the acoustic model, loop up the possible path in the decoding graph module, and predict an output keyword (see Hoffmeister, col 10, lines 31-40 At decision block 116, the system can determine whether a keyword has been spotted. As described above, the system may determine that the keyword has been spotted if the difference between the keyword likelihood at state 9 of the FST 300 and the background likelihood at state 0 exceeds some threshold, with the keyword likelihood being larger than the background likelihood. If so, the process 100 can proceed to block 120. Otherwise, the process 100 can return to block 104, where the next frame of audio data is processed), wherein the possible path in the decoding graph module is expressed as a chain of nodes(see Hoffmeister, col 5 lines 3-13 the HMM may be modeled by an FST. FIG. 3 shows an example FST 300 that may be used in the process 100);  wherein the history information in the history buffer includes the scores, and/or a timestamp, and/or a signal-to-noise ratio (SNR) for each node (see Hoffmeister , col 7 lines 17-37, While processing the feature vectors against the FST (or afterwards), data regarding likely paths through the FST may be recorded. This data may be referred to as traceback data. Traceback data can indicate a relationship between feature vectors (e.g., between a current feature vector and a prior feature vector in a sequence of feature vectors). Traceback data may include a back pointer indicating a state prior to the current state for the current feature vector, a likelihood score indicating a likelihood that the frame associated with the feature vector corresponds to the current state, and/or other information that may be used to determine alignments. A second processing pass may use the traceback data in order to align frames with their likely corresponding states in the FST. For example, the traceback data can indicate sequences of multiple consecutive frames that most likely correspond to a single phoneme (e.g., how many times a state was arrived at via a self looping arc) and which frames most likely indicate the beginning or ending of a phoneme or a transition between phonemes (e.g., when a state was arrived at from an arc connecting to a prior state).; and wherein the scores returned by the acoustic model are based on phonemes, syllables, tri-phones, or other suitable linguistic units, or hidden Markov model states or other suitable model states ( see Hoffmeister, col 4 line 66- col 5 line 13 At block 104, the ASR module 214 or some other module or component can compute speech recognition scores (e.g., likelihoods or probabilities) for each frame based on a hidden Markov model (“HMM”) for the keyword being recognized. In some embodiments, the HMM may be modeled by an FST. FIG. 3 shows an example FST 300 that may be used in the process 100. The FST 300 is a graphical representation of the HMM used in the HMM-based recognition system. Speech recognition decoding with the FST 300 involves aligning feature vectors with the states of the FST 300 (e.g., the numbered circles), and determining or computing a score, such as a likelihood that the frame represented by the feature vector correctly corresponds to a portion of the keyword (e.g., phoneme or other subword unit) associated with each state ).
Regarding claim 2, Hoffmeister teaches the speech recognition system of claim 1. Hoffmeister further teaches wherein the decoder is configured to save the history information of the keyword in the history buffer (see Hoffmeister, col 9 lines 3-18, With reference to FIG. 1, blocks 106-114 show an example implementation of storing traceback information for the current frame of audio data, as generated in block 104 and described above, in the traceback data 216 portion of the memory 210. At decision block 106, the ASR module 214 or some other module or component can determine whether the current traceback data memory block is full. In some embodiments, the ASR module 214 may do so by incrementing the address in the current pointer 514 and comparing it to the address in the end pointer 516. If they are equivalent, then the current memory block is full, and the process 100 may proceed to block 110. Otherwise, the process may proceed to block 108, where the traceback item for the current frame is stored in the next available memory location (e.g., the memory location at the address in the current pointer 514); traceback information is interpreted as history information).  
	Regarding claim 3, Hoffmeister teaches the speech recognition system of claim 1. Hoffmeister further teaches wherein the input module is a microphone, a sensor, or a data receiver (see Hoffmeister, col 4, lines 45-50 teaches a microphone to accept speech input on which to perform speech recognition and keyword spotting).
	Regarding claim 4, Hoffmeister teaches the speech recognition system of claim 1. Hoffmeister further teaches wherein the decoding graph module is implemented as a finite-state transducer (FST) (see Hoffmeister, Fig. 3 and col 4 line 66- col 5 line 7 At block 104, the ASR module 214 or some other module or component can compute speech recognition scores (e.g., likelihoods or probabilities) for each frame based on a hidden Markov model (“HMM”) for the keyword being recognized. In some embodiments, the HMM may be modeled by an FST. FIG. 3 shows an example FST 300 that may be used in the process 100. The FST 300 is a graphical representation of the HMM used in the HMM-based recognition system).  
Regarding claim 10, Hoffmeister teaches the speech recognition system of claim 1. Hoffmeister further teaches wherein the history information includes keyword alignment information generated based on the timestamps of the nodes (see Hoffmeister, Fig. 4 and Col 7 lines 17-37 discusses information from traceback data that may be used to determine alignments of the frames interpreted as timestamps of nodes).  
Regarding claim 19, Hoffmeister teaches the speech recognition system of claim 1. Hoffmeister further teaches wherein the speech recognition system is used as an automatic speech recognition (ASR) system or a keyword spotting (KWS) system (see Hoffmeister, col 3 lines 31-32 With reference to an illustrative embodiment, FIG. 1 shows a process 100 for spotting keywords in an utterance).  
Regarding claim 20, Hoffmeister teaches the speech recognition system of claim 1. Hoffmeister further teaches wherein the speech 20recognition system is implemented in a cloud server or in a local computing device (see Hoffmeister, Fig. 2 and Hoffmeister col 4 lines 17-28). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Hoffmeister, US Patent 9,852,729 in view of Ganapathiraju et. al, US Patent Application Publication 2014/0025379.
	Regarding claim 9, Hoffmeister teaches the speech recognition system of claim 1.  However, Hoffmeister fails to teach wherein a beginning node stores a beginning silence before the keyword, and an end node stores an end silence after the keyword.
However,  Ganapathiraju teaches wherein a beginning node stores a beginning silence before the keyword, and an end node stores an end silence after the keyword (see Ganapathiraju, [0043] FIG. 4 is a diagram illustrating a speech signal 400 showing a spoken keyword 410 surrounded by garbage models 405, 415. A keyword is spoken as a part of a continuous speech stream. In the segment of audio between t.sub.o and t.sub.s, the garbage model 405 takes precedence, as it matches non-keyword audio portions. The accumulated score during this period is represented by S.sub.1 in the following equations. Similarly, in the audio segment t.sub.e to t.sub.N, the garbage match score is represented by S.sub.2; garbage model with non-keyword portions interpreted as silence nodes before keyword and after keyword (as Start and End in Ganapathiraju Fig. 2)). 
Hoffmeister and Ganapathiraju  are considered to be analogous to the claimed invention because they relate to real time audio frame processing for keyword detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hoffmeister on detecting a target keyword from an input sound stream with efficient management of traceback information with the real time keyword spotting teachings of Ganapathiraju to improve efficacy of keyword spotters more pervasive in real-time speech analytics systems ( see Ganapathiraju, [0006]).
Regarding claim 16, Hoffmeister in view of Ganapathiraju teaches the speech recognition system of claim 9.  Hoffmeister further teaches wherein the decoder is configured to regard data of the acoustic input as a garbage word when a certain node score of the acoustic input lies in or below a low level (see Hoffmeister, col 10, lines 31-40 At decision block 116, the system can determine whether a keyword has been spotted. As described above, the system may determine that the keyword has been spotted if the difference between the keyword likelihood at state 9 of the FST 300 and the background likelihood at state 0 exceeds some threshold, with the keyword likelihood being larger than the background likelihood. If so, the process 100 can proceed to block 120. Otherwise, the process 100 can return to block 104, where the next frame of audio data is processed).  
Regarding claim 17, Hoffmeister in view of Ganapathiraju teach the speech recognition system of claim 9. Ganapathiraju further teaches further comprising an additional full function analyzer connected to the decoder, wherein the decoder is used as a primary stage of decoding, and the additional full 15function analyzer is used as a secondary stage of decoding (see Ganapathiraju, [0060] In operation 825, the system computes empirical metrics, such as comparison to anti-word scores, mismatch phoneme percentage, match phoneme percentage, and/or duration penalized probability, to name just a few non-limiting examples. The metrics are used to compute secondary data and may serve as an additional check before reporting keyword found events; interpreted as full function analyzer for secondary stage of decoding).
Regarding claim 18, Hoffmeister in view of Ganapathiraju teach the speech recognition system of claim 17. Ganapathiraju further teaches wherein when a certain node score of the acoustic input lies in or below a medium level, data of the certain node is extracted by the decoder and sent to the additional full function analyzer for detailed analysis (see Ganapathiraju, [0046-0049] Mismatch phoneme percentage determines the number of phonemes of the keyword that mismatch the audio signal, even though the overall keyword probability from the Viterbi search was found as a match. Analogous to the mismatch phoneme percentage, the match phoneme percentage measure computes the percentage of phonemes that match the audio signal. The percentage of fit phonemes may be expected to be above a preset threshold for the keyword found event to be reported. The duration penalized score for a keyword may be represented by the average of all its phoneme scores. By doubling the scores for long phonemes, this metric emphasizes mismatches created by spurious phonemes and thus lowering false alarms; interpreted as additional full function analyzer).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmeister, US Patent 9,852,729 in view of Ganapathiraju et. al, US Patent Application Publication 2014/0025379 further in view of R. C. Rose et. al. , "A hidden Markov model based keyword recognition system," International Conference on Acoustics, Speech, and Signal Processing, 1990, pp. 129-132 vol.1.
Regarding claim 11, Hoffmeister in view of Ganapathiraju teach the speech recognition system of claim 9 but fail to teach wherein the decoder is 25configured to derive an exact keyword score by an equation: 
    PNG
    media_image1.png
    14
    171
    media_image1.png
    Greyscale
 18where Sex kw represents the exact keyword score, Stotal represents a keyword score, Ssill represents a beginning silence score, and Ssi12 represents an end silence score.  However, Rose teaches wherein the decoder is 25configured to derive an exact keyword score by an equation: 
    PNG
    media_image1.png
    14
    171
    media_image1.png
    Greyscale
 18where Sex kw represents the exact keyword score, Stotal represents a keyword score, Ssill represents a beginning silence score, and Ssi12 represents an end silence score (see Rose, pg. 131, sect 4.2, equation 2, SLR is interpreted as exact keyword score and SBA is interpreted as the beginning and end silence scores ).
Hoffmeister, Ganapathiraju and Rose  are considered to be analogous to the claimed invention because they relate to audio frame processing for keyword detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hoffmeister and Ganapathiraju on detecting a target keyword from an input sound stream with non-keyword modeling teachings of  Rose to improve separation keyword speech from a background of non-keyword speech ( see Rose, pg. 129, sect. 1).
Regarding claim 12, Hoffmeister in view of Ganapathiraju further in view of Rose teach the speech recognition system of claim 11 . Rose further teaches wherein the decoder is configured to derive a normalized exact keyword score by an equation: 
    PNG
    media_image2.png
    34
    112
    media_image2.png
    Greyscale
 where Snormkw represents the normalized exact keyword score, Sex kw represents the exact keyword score, and Dex kw represents an exact keyword duration (see Rose, pg. 129, equation 1, SKW is interpreted as the normalized keyword score and TF -TI as the keyword duration ).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmeister, US Patent 9,852,729 in view of Ganapathiraju et. al, US Patent Application Publication 2014/0025379 further in view of R. C. Rose et. al. , "A hidden Markov model based keyword recognition system," International Conference on Acoustics, Speech, and Signal Processing, 1990, pp. 129-132 vol.1 further in view of Erell et. al, US Patent 5,77,8342.
Regarding claim 13, Hoffmeister in view of Ganapathiraju in view of Rose teach the speech recognition system of claim 11 but fail to teach wherein the decoder is configured to derive an overall normalized SNR score by an equation: 
    PNG
    media_image3.png
    36
    192
    media_image3.png
    Greyscale
 where Soverall norm snr represents the overall normalized SNR score, Sex kw represents the exact keyword score, and SNRavg_exkw represent an 15average SNR measured in an exact keyword duration.  
However, Erell teaches wherein the decoder is configured to derive an overall normalized SNR score by an equation: 
    PNG
    media_image3.png
    36
    192
    media_image3.png
    Greyscale
 where Soverall norm snr represents the overall normalized SNR score, Sex kw represents the exact keyword score, and SNRavg_exkw represent an 15average SNR measured in an exact keyword duration (see Erell, col 7, lines 10-15 The decision unit 36 rejects recognized words whose recognition score S is too poor. Unit 36 has a noise-adapted acceptance criterion which is a function of the score level and of the signal to noise ratio (SNR) of the speech segment, as provided by unit 20; the function is interpreted as the equation for the normalized SNR score). 
Hoffmeister, Ganapathiraju, Rose and Erell  are considered to be analogous to the claimed invention because they relate to audio frame processing for pattern recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hoffmeister, Ganapathiraju and Rose on detecting a target keyword from an input sound stream with the pattern recognition score under different noisy condition teachings of Erell to improve pattern recognition in adverse background noise conditions ( see Erell, col 1 lines 5-7).
Regarding claim 14, Hoffmeister in view of Ganapathiraju in view of Rose teach the speech recognition system of claim 11 but fail to teach wherein the decoder is configured to derive a regional normalized SNR score by an equation: 
    PNG
    media_image4.png
    39
    227
    media_image4.png
    Greyscale
 where Sregionalnorm_snr represents the regional normalized SNR 20score, Ssub-wordi represents an i-th sub-word unit score, and 19SNRsub-wordi represents an SNR measured in an i-th sub-word unit duration.  
However, Erell teaches wherein the decoder is configured to derive a regional normalized SNR score by an equation: 
    PNG
    media_image4.png
    39
    227
    media_image4.png
    Greyscale
 where Sregionalnorm_snr represents the regional normalized SNR 20score, Ssub-wordi represents an i-th sub-word unit score, and 19SNRsub-wordi represents an SNR measured in an i-th sub-word unit duration (see Erell, col 7 lines 15-20 FIG. 2 illustrates the acceptance criterion and is a graph of the score value versus SNR. The graph of FIG. 2 is divided into three sections, an acceptance area 80, a rejection area 82 and a conditional acceptance area 84. Furthermore, there are two SNR thresholds, SNR0 and SNR1, and three score thresholds, SCORE0, SCORE1 and SCORE2; acceptance criterion is interpreted as representing the regional normalized SNR score).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmeister, US Patent 9,852,729 in view of Ganapathiraju et. al, US Patent Application Publication 2014/0025379 further in view of Hayakawa, US Patent Application Publication 2017/0148429.
Regarding claim 15, Hoffmeister in view of Ganapathiraju teach the speech recognition system of claim 9 but fail to teach wherein the keyword 5is segmented into phonemes put into the nodes, but the history information is arranged based on syllables. 
However, Hayakawa teaches wherein the keyword 5is segmented into phonemes put into the nodes, but the history information is arranged based on syllables (see Hayakawa, [0040] The feature extraction unit 21 stores a feature vector for each frame in the storage unit 14 as sample data for learning, together with identification information representing the state (triphone or monophone) of the phoneme HMM associated with this frame and time label information (to be referred to as “label data” hereinafter) representing the time information of the state label of the phoneme HMM; feature vector for each frame in storage unit is interpreted as history information).
Hoffmeister, Ganapathiraju and Hayakawa are considered to be analogous to the claimed invention because they relate to audio frame processing for keyword detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hoffmeister and Ganapathiraju on detecting a target keyword from an input sound stream with the feature storage information teachings of Hayakawa to improve the accuracy of keyword detector ( see Hayakawa, [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M. Akbacak et. al.  "Rich system combination for keyword spotting in noisy and acoustically heterogeneous audio streams," 2013 IEEE International Conference on Acoustics, Speech and Signal Processing, 2013, pp. 8267-8271, teaches retrieving spoken information from noisy and heterogeneous audio archives using rich system combination with a diverse set of robust modules and audio characterization (see Akbacak, Fig. 1).
	Kadirkamanathan, US Patent Application Publication 2010/0223056 teaches a method for continuous speech recognition engine that includes a fine speech recognizer model (see Kadirkamanathan, [0004]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656